    Case 3:20-cv-00476-S-BH Document 68 Filed 01/25/21              Page 1 of 8 PageID 482



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

TODD MICHAEL TOMASELLA on                      §
behalf of the ESTATE OF TODD                   §
MICHAEL TOMASELLA,                             §
                                               §
            Plaintiffs,                        §
                                               §      NO. 3:20-CV-0476-S
v.                                             §
                                               §
WARREN K. PAXTON, JR. KAUFMAN                  §
COUNTY TEXAS, DIVISION OF CHILD                §
SUPPORT, KAUFMAN COUNTY CHILD                  §
SUPPORT, 88TH DISTRICT COURT,                  §
RUTH BLAKE, CASEY BLAIR, BRYAN                 §
W. BEAVERS,                                    §
                                               §
           Defendants.                         §

                DEFENDANTS’ BRYAN BEAVERS AND RHONDA HUGHEY’S
                MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

         COME NOW, Bryan Beavers and Rhonda Hughey (collectively, “Defendants” or

“Beavers” and “Hughey,” individually), by and through their counsel of record and file this

Motion to Dismiss Plaintiff’s Amended Complaint filed on December 31, 2020 [Dkt. #60], and

in support thereof state as follows:

                                       INTRODUCTION

         This pro se case was filed on February 25, 2020. Defendants Bryan Beavers, the Sheriff

of Kaufman County, Texas and Rhonda Hughey, the Clerk of the District Court, filed a Motion

to Dismiss on April 10, 2020 [Dkt. Nos. 27 & 28]. The Motion succinctly stated that (1)

limitations had run on any claims that might legitimately be directed at these Defendants; (2) the

Complaint contained no information at all about Defendant Hughey’s involvement; and (3) even




1

010-9155-7880/3/AMERICAS
    Case 3:20-cv-00476-S-BH Document 68 Filed 01/25/21               Page 2 of 8 PageID 483



interpreting the Complaint broadly, it failed to state a § 1983 claim against Sheriff Beavers or

Ms. Hughey.

         The Plaintiff has now attempted to revise and refine his Complaint. Indeed, it is slightly

more understandable. It does not, however, begin to remedy the deficiencies outlined in our

previous Motion to Dismiss [Dkt. Nos. 27 and 28]. The Complaint continues to demonstrate that

limitations apply and there is little or no proffered factual basis for including Defendants Beavers

and Hughey. Thus, dismissal with prejudice is appropriate.

                             ARGUMENTS AND AUTHORITIES

A.       Plaintiff’s First Amended Complaint fails to state a claim for Constitutional
         violations against Defendants Beavers and Hughey.

         Plaintiff alleges violations of the Fourth, Sixth, Eighth, and Fourteenth Amendments,

cognizable under 42 U.S.C. § 1983. [First Am. Compl., ¶¶ 3, 4, 14, 43-55]. Plaintiff also brings

these claims against Defendants in their individual capacities and “as governmental entity.” [Id.,

¶¶ 2, 48].

         As the Court is well aware, a defendant cannot be liable under Section 1983 on a theory

of vicarious liability, including respondeat superior. Monell v. Dept. of Social Services, 436 U.S.

658, 691 (1978); Baskin v. Parker, 602 F.2d 1205, 1207-08 (5th Cir. 1979). In the case of

supervisory officials, such as Defendants Beavers and Hughey, a plaintiff must allege some

personal involvement on the part of each individual defendant, or at least show how some acts by

each were causally connected to a constitutional violation. Woods v. Edwards, 51 F.3d 577, 583

(5th Cir. 1995). Generalized allegations will not suffice; there must be some showing of personal

involvement by a particular individual to prevail against that individual. Blakely v. Andrade, 360

F. Supp.3d 453, 489 (N.D. Tex. 2018) (citing Champagne v. Jefferson Parish Sheriff’s Office,

188 F.3d 312, 314 (5th Cir. 1999)).


2

010-9155-7880/3/AMERICAS
    Case 3:20-cv-00476-S-BH Document 68 Filed 01/25/21                               Page 3 of 8 PageID 484



         Plaintiff’s First Amended Complaint never ties any specific Constitutional claim to any

action of Rhonda Hughey, the Kaufman County District Clerk, or Bryan Beavers, the Sheriff of

Kaufman County. There is no discussion in the First Amended Complaint about what either of

them did individually, or how they were personally involved in depriving Plaintiff of his

Constitutional rights. For example, Count 1 charges “All Defendants” with “Civil Rights

Violation” and incorporates, by reference, everything alleged prior to ¶ 43. Hence, one is left to

search the foregoing eighteen (18) pages of the Complaint for factual claims against the Sheriff

and the District Clerk. There are none. Paragraphs 29-30 address “Jail Conditions,” but never

mention these Kaufman County defendants. Paragraph 28 lays out the periods of incarceration in

2013 and 2014-15. Defendant Beavers did not even take office as Sheriff of Kaufman County

until January 1, 2017. (See Exhibit A).1 Ms. Hughey was in office at the times alleged, but as

previously noted, the Complaint makes no factual reference to her. Hence, these Defendants

cannot be guilty of any Constitutional violation, and they are entitled to dismissal of the action.

         The only conceivable reference to anything related to a Sheriff’s duties is found

beginning at paragraph 29 of the Amended Complaint, “Jail Conditions.” There, the Plaintiff

states that he was placed in segregation for forty-five (45) days due to a rash. [First Am. Compl.,

¶¶ 29(c)]. This occurred “during the 16 ½ months of incarceration in the Kaufman County jail.”

[Id., ¶ 29(b)]. However, he never says the Sheriff was personally involved in any aspect of his

incarceration at the Jail. The only allegation he makes against the Sheriff is “upon information

and belief,” the Sheriff arrested him “on 2 more occasions” in violation of a Court of Appeals

order. [Id., ¶ 40]. But Plaintiff fails to allege how the Sheriff violated a Court Order, or any facts

that would make his arrest illegal. Indeed, the Sheriff was not the Sheriff when the arrests were


1
 "[I]t is clearly proper in deciding a 12(b)(6) motion to take judicial notice of matters of public record." Norris v.
Hearst Trust, 500 F.3d 454, 461 n. 9 (5th Cir. 2007).

3

010-9155-7880/3/AMERICAS
    Case 3:20-cv-00476-S-BH Document 68 Filed 01/25/21               Page 4 of 8 PageID 485



made in, we guess, 2013 and 2014. Such “naked assertions” cannot state a plausible claim for

relief. See Ashcroft, supra. at 678. Even if Mr. Beavers was somehow involved in Plaintiff’s

arrest or prosecution, the Fifth Circuit has re-affirmed there is no cognizable Constitutional tort

for malicious prosecution. See Morgan v. Chapman, No. 18-40491, slip op. at 10 (5th Cir. Aug.

7, 2020).

         As for Defendant Hughey, the Complaint merely names her as a Defendant and thereafter

contains no specific information as to what her involvement might be. One can speculate that she

was named simply because she served as the Clerk of a District Court where many of the actions

complained of took place—actions involving other parties. This would not give rise to any

liability on, for example, a respondeat superior basis. Monell, supra, 436 U.S. at 691.

         Finally, insofar as Plaintiff is alleging claims against Beavers and Hughey as a

“governmental entity,” these claims fail to satisfy Rule 12(b)(6). The First Amended Complaint

simply recites certain elements of a Section 1983 claim against governmental bodies. [See First

Am. Compl., ¶¶ 48(c), (d)]. There are no facts alleged, much less any facts giving rise to a

plausible claim for relief.

         Like the Original Complaint, the First Amended Complaint is basically a screed against

various individuals complaining about the manner in which child custody cases and the child

support program is or was operated in Kaufman County. This is not a Section 1983 case. Indeed,

this Court has refused to grant leave to another pro se plaintiff when his amended pleading failed

to allege specific facts supporting his conclusory allegations. See Hunter v. Schopmeyer, 2020

WL 908541, 2020 U.S. Dist. LEXIS 32918 (N.D. Tex. Jan. 31, 2020) (Ramirez, J.) (denying

leave to amend complaint because amended complaint was futile). The Court should do the same

here; no further amendments would effectively save the claims.



4

010-9155-7880/3/AMERICAS
    Case 3:20-cv-00476-S-BH Document 68 Filed 01/25/21                  Page 5 of 8 PageID 486




B.         The First Amended Complaint is subject to dismissal based on the statute of
           limitations.

           In Texas, most claims brought pursuant to 42 U.S.C. § 1983 must be filed within two (2)

years of the alleged violation of the plaintiff’s Constitutional rights because Texas has a two-year

period for the filing of tort claims. TEX. CIV. PRAC. & REM. CODE § 16.003; and see 42 U.S.C. §

1988; Owens v. Okure, 488 U.S. 235, 240 (1989); Winzer v. Kaufman Co., slip opn. at 7 (5th Cir.

2019). Here, it is difficult to determine exactly when the Plaintiff claims his rights were first or

last violated in Kaufman County, but the effect of any alleged improper actions by various

parties appears to have been two jail terms combined for approximately 13½ months, but which

ended no later than 2015. [See First Am. Compl., ¶ 28]. Plaintiff alleges, and Defendants agree,

that his claims based on alleged wrongful incarceration, whether brought under Section 1983 or

Texas state law, accrue upon his release from confinement. [See Id., ¶ 16]; see also Adler v.

Beverly Hills Hosp., 594 S.W.2d 153, 154 (Tex. App.–Dallas 1980, no writ) (describing false

imprisonment as a continuing tort which accrues when the detention ends). Plaintiff was released

from confinement on June 1, 2015,2 thus commencing the running of the limitations period. His

claim for wrongful incarceration, filed over four (4) years later on February 25, 2020 [Doc. 3], is

therefore barred as untimely.

           Plaintiff’s other claims, ostensibly based on his wrongful incarceration, are also barred by

limitations, even if they are deemed sufficient to allege a plausible right to relief – which




2
    First. Am. Compl., ¶ 28.


5

010-9155-7880/3/AMERICAS
    Case 3:20-cv-00476-S-BH Document 68 Filed 01/25/21                            Page 6 of 8 PageID 487



Defendants deny.3 The limitations periods governing Plaintiff’s other claims range from one to

four years, each of which expired before Plaintiff filed this suit on January 25, 2020:

        Invasion of privacy – 2 years: Agar Corp. v. Electro Circuits Int’l, 580 S.W.3d 136 (Tex.
         2019)

        Intentional infliction of emotional distress – 2 years: Deaver v. Desai, 483 S.W.3d 668,
         675 (Tex. App.—Houston [14th Dist.] 2015, no pet.)

        Malicious prosecution – 1 year: TEX. CIV. PRAC. & REM. CODE § 16.002(a); Mead v.
         Property Owners’ Ass’n of Terlingua Ranch, Inc., 410 S.W.3d 434, 437 (Tex. App.–El
         Paso 2013, no pet.)

        Tortious interference – 2 years: First Nat’l Bank v. Levine, 721 S.W.2d 287, 289 (Tex.
         1986)

        Civil conspiracy – limitations period commensurate with underlying tort: Agar Corp. v.
         Electro Circuits Int’l, 580 S.W.3d 136, 142-43 (Tex. 2019)

        RICO violations – 4 years: Agency Holding Corp. v. Malley-Duff & Assoc., 483 U.S. 143
         (1987)

         Furthermore, Plaintiff has not set forth any exception that would toll the limitations

period for any of his claims against Beavers or Hughey. Therefore, Plaintiff’s claims are

untimely and should be dismissed.

C.       Another District Court has already determined that Plaintiff’s claims are barred by
         the Rooker-Feldman doctrine.

         In Tomasella v. Division of Child Support, et al., Cause No. 3:19-cv-00771, Judge David

Godbey dismissed Plaintiff’s Complaint upon the report and recommendation of U.S. Magistrate

Judge David L. Horan (See Docs. 8, 13). Judge Horan concluded, and Judge Godbey agreed, that

Plaintiff’s claims challenging state court child support proceedings in Kaufman County were


3
  None of Plaintiff’s claims for invasion of privacy, intentional infliction of emotional distress, malicious
prosecution, tortious interference, civil conspiracy, or RICO violations even mention Beavers or Hughey, nor do
they state plausible claims for relief against these Defendants. [See First Am. Compl., ¶¶ 56-88]. These are rote,
conclusory allegations unsupported by any facts. See Hunter v. Schopmeyer, 2020 WL 908541, 2020 U.S. Dist.
LEXIS 32918 (N.D. Tex. Jan. 31, 2020) (Ramirez, J.)


6

010-9155-7880/3/AMERICAS
    Case 3:20-cv-00476-S-BH Document 68 Filed 01/25/21                Page 7 of 8 PageID 488



barred under the Rooker-Feldman doctrine, even when they were cast as “civil rights” claims.

See Id. at p. 5 (“The United States Court of Appeals for the Fifth Circuit has ‘held that litigants

may not obtain review of state court actions by filing complaints about those actions in lower

federal courts cast in the form of civil rights suits…’”) (quoting Turner v. Cade, 354 F. App’x

108, 111 (5th Cir. 2009) (per curiam).

         As noted above, Plaintiff’s Complaint in this case again attacking the child support

proceedings in Kaufman County should be dismissed. Although this time Plaintiff cites various

amendments to the U.S. Constitution and purports to bring various state law claims, this does

nothing to alter to substance of his lawsuit and vest the Court with subject matter jurisdiction.

                                         CONCLUSION

         WHEREFORE, based on the foregoing discussion of the facts and legal issues that are

raised in Plaintiff’s First Amended Complaint, Defendants Hughey and Beavers respectfully urge

the Court to dismiss the claims against them with prejudice.

                                              Respectfully submitted,

                                              /s/ S. Cass Weiland
                                              S. Cass Weiland
                                              State Bar No. 21081300
                                              Robert A. Hawkins
                                              State Bar No. 00796726
                                              SQUIRE PATTON BOGGS LLP
                                              2000 McKinney Ave., Suite 1700
                                              Dallas, Texas 75201
                                              (214) 758-1500
                                              (214) 758-1550 (fax)
                                              cass.weiland@squirepb.com
                                              robert.hawkins@squirepb.com

                                              ATTORNEYS FOR DEFENDANTS
                                              BRYAN BEAVERS AND RHONDA HUGHEY




7

010-9155-7880/3/AMERICAS
    Case 3:20-cv-00476-S-BH Document 68 Filed 01/25/21               Page 8 of 8 PageID 489




                                 CERTIFICATE OF SERVICE

         I certify that on January 25, 2021, a true and correct copy of the foregoing was served on

pro se Plaintiff via certified mail, return-receipt requested, and via the Court’s electronic filing

system if a participating recipient.

                                  Todd Michael Tomasella
                                  9201 Warren Parkway, #200
                                  Frisco, TX 75035


                                              /s/ S. Cass Weiland
                                              S. Cass Weiland




8

010-9155-7880/3/AMERICAS
